

ANNEX 2


INTERCREDITOR AGREEMENT
EHLERMANN
 
RINDFLEISCH
 
GADOW
12 A.H.T.S. Vessels
RECHTSANWÄLTE
built by Fincantieri Cantieri Navali S.p.A.
PARTNERSCHAFT
     
BALLINDAMM 26, 20095 HAMBURG
 
TELEFON +49 40 37 48 14 – 0
 
TELEFAX -49 40 37 48 14 – 30
 
INTERNET WWW.ERG-LEGAL.COM



between


NORDDEUTSCHE LANDESBANK GIROZENTRALE
Hannover, Germany


and


HARTMANN ASIA HOLDING PTE LTD
Singapore


and


ATL Offshore GmbH & Co. “ISLE OF USEDOM” KG
Leer, Germany

 
 

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement


This INTERCREDITOR AGREEMENT is made the___ day of ____________, 2010 between
 
(1)
NORDDEUTSCHE LANDESBANK GIROZENTRALE, a banking institution organized and
existing under the laws of the Federal Republic of Germany, having its
registered office at Friedrichswall 10, 30159 Hannover, Germany, (the “Senior
Lender’), and

 
(2)
HARTMANN ASIA HOLDONG PTE LTD, a company organised and existing under the laws
of Singapore, having its registered address at 1 North Bridge Road, High Street
Centre #06 - 18/19/20/21, Singapore 179094 (the “Junior Lender’), and

 
(3)
ATL OFFSHORE GMBH & CO. “ISLE OF USEDOM” KG, a limited partnership organised and
existing under the laws of the Federal Republic of Germany, and each having its
registered address at Neue Straße 24, 26789 Leer, Germany (the “Borrower”).

 
WHEREAS
 
I.
Pursuant to the terms of a loan agreement dated 19’“ December, 2008 (as from
time to time amended, varied or supplemented the “Senior Loan Agreement”) made
between the Senior Lender as lender and as agent for the lenders stipulated
therein and the Borrowers and certain further limited partnerships as borrowers
as more closely specified in the Senior Loan Agreement, the Senior Lender agreed
to grant - inter alia - (A) a post-delivery loan of up to the lesser of (i)
Euros four hundred twenty million five hundred seventy thousand (EUR
420,570,000.00) or (ii) seventy five (75) percent of the Investment Costs (as
defined in the Senior Loan Agreement), or any balance thereof outstanding from
time to time and (B) a post-delivery revolving credit facility of up to Euros
eighty one million one hundred fourteen thousand (EUR 81,114,000.00), to, inter
alia, the Borrowers for the purpose of - inter alia - assisting the Borrowers in
financing the acquisition cost of certain A.H.T.S. newbuildings as more closely
specified in Annex 1 attached hereto (collectively the “Vessels” and any of them
a “Vessel”); and

 
II.
Pursuant to the terms and conditions of the Senior Loan Agreement the Senior
Liabilities (as defined below) were made available on the security - inter alia
- of:

 
 
A.
a first ranking hypothec over the relevant Vessels in favour of the Senior
Lender executed by the relevant Borrower (the “First Hypothecs”), and

 
 
B.
first priority assignments of the insurances and the earnings of each of the
Vessels and of the refund guarantees and the building contracts relating to each
of the Vessels and of payment guarantees by Reederei Hartmann GmbH & Co. KG of
Leer, Germany (together the “Assignments”) made between the relevant Borrower
and the Senior Lender; and

 
 
C.
pledges of earnings accounts (the “Pledges”) made between the Borrower and the
Senior Lender

 
(the First Hypothecs, the Assignments, and the Pledges are hereinafter together
referred to as the “Senior Security”); and
 
III.
The Borrower has requested the Senior Lender to consent to the execution of loan
agreements (the “Junior Loan Agreements” as further defined below) between the
Junior Lender as lender and the Borrowers as borrower each for a loan of up to
EUR 18,000,000.00 (EUR eighteen million) or the equivalent in USD; and

 
IV.
Pursuant to the terms and conditions of the Junior Loan Agreements the Junior
Liabilities (as further defined below) are to be incurred without any security.

 
V.
The Senior Lender agrees to the execution of the Junior Loan Agreements on the
terms and subject to the conditions hereinafter contained.

 
 
1

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement
 
NOW THEREFORE IT IS HEREBY AGREED in consideration of the premises as follows:
 
1.
DEFINITIONS

 
The terms used in this Agreement shall be defined as follows:
 
Banking Day
A day on which dealings in Euros are carried out in the relevant Interbank
Market and on which banks are open for business in Frankfurt, Hannover, London,
Milan and New York
   
Creditors
The Senior Lender and the Junior Lender
   
Debt Documents
This Agreement, the Senior Loan Agreement, the Junior Loan Agreements and the
Security Documents
   
Enforcement Action
(a)   In respect of any Liabilities
     
(i)           the acceleration of any Liabilities or the making of any
declaration that any Liabilities are prematurely due and payable
     
(ii)          the suing for, commencing or joining of any legal or arbitration
proceedings against any member of the Group to recover any Liabilities;
     
(iii)        the exercise of any right of set off, account combination or
payment netting against any Borrower in respect of any Liabilities
     
(b)   the taking of any steps to enforce or require the enforcement of any
Security Documents
     
(c)   the petitioning, applying or voting for, or the taking of any steps
(including the appointment of any liquidator, receiver, administrator or similar
officer) in relation to, the winding up, dissolution, administration or
reorganisation of any member of the Group which owes any Liabilities, or has
given any Security, guarantee, indemnity or other assurance against loss in
respect of any of the Liabilities, or any of such member of the Group’s assets
or any suspension of payments or moratorium of any indebtedness of any such
member of the Group, or any analogous procedure or step in any jurisdiction,
   
Group
Collectively the Borrower and HARTMANN ASIA HOLDONG PTE LTD, Singapore, and
Reederei Hartmann GmbH & Co. KG
   
Junior Default
An event of default under any of the Junior Loan Agreements
   
Junior Liabilities
The Liabilities owed by the Borrowers to the Junior Lender under or in
connection with the Junior Loan Agreements
   
Junior Loan
An amount of up to Euro 18,000,000.00 (EUR eighteen million)
or the equivalent in USD made or to be made available under each of the Junior
Loan Agreements by way of intercompany loans
   
Junior Loan Agreements
The junior loan agreements dated ____________, 2010 and made between each of the
Borrowers and the Junior Lender in the form attached hereto as Annex 2

 
 
2

--------------------------------------------------------------------------------

 
 
HSA Loan Intercreditor Agreement
 
Liabilities
All present and future liabilities and obligations at any time of any Borrower
to any Creditor under any of the Debt Documents, both actual and contingent and
whether incurred solely or jointly or in any other capacity together with any of
the following matters relating to or arising in respect of those liabilities and
obligations:
     
(a)   any refinancing, novation, deferral or extension;
     
(b)   any claim for breach of representation, warranty or undertaking or on an
event of default or under any indemnity given under or in connection with any
document or agreement evidencing or constituting any other liability or
obligation falling within this definition;
     
(c)   any claim for damages or restitution; and
     
(d)   any claim as a result of any recovery by any debtor of a Payment an the
grounds of preference or otherwise,
     
and any amounts which would be included in any of the above but for any
discharge, non provability, unenforceability or non allowance of those amounts
in any insolvency or other proceedings.
   
Payments
In respect of any Liabilities (or any other liabilities or obligations), a
payment, prepayment, repayment, redemption, defeasance or discharge of those
Liabilities (or other liabilities or obligations)
   
Permitted Payment
The Payments permitted by Clause 3.1 and by Clause 4.2
   
Security
A mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect
   
Security Documents
(a)   each of the documents constituting the Senior Security;
     
(b)   any other document entered into at any time by any of the Borrowers or
other member of the Group creating any guarantee, indemnity, security or other
assurance against financial loss in favour of any of the Creditors as security
for any of the Liabilities; and
     
(c)   any security granted under any covenant for further assurance in any of
the documents set out in paragraphs (a) and (b) above.
   
Senior Discharge Date
The date on which all Senior Lenders Liabilities have been fully and finally
discharged to the satisfaction of the Senior Lender, whether or not as the
result of an enforcement, and the Senior Lender is under no further obligation
to provide financial accommodation to any of the Borrowers under the Senior Loan
Agreement
   
Senior Lenders Liabilities
The Liabilities owed by the Borrowers to the Senior Lender under or in
connection with the Senior Loan Agreement

 
2.
RANKING AND PRIORITY

 
2.1
Creditors’ Liabilities

 
Each of the parties agrees that the Liabilities owed by the Borrowers to the
Creditors shall rank in right and priority of payment in the following order as
follows:
 
 
·
first, the Senior Lenders Liabilities and

 
 
·
second, the Junior Liabilities.

 
 
3

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement
 
3.
SENIOR LENDER AND SENIOR LENDER LIABILITIES

 
3.1
Payment of Senior Lender Liabilities

 
The Borrowers may make payments in fulfilment of the Senior Lender Liabilities
at any time in accordance with the Senior Loan Agreement.
 
3.2
Amendments and Waivers: Senior Lenders

 
The Senior Lender may amend or waive the terms of the Senior Loan Agreement and
the Security Documents at any time.
 
4.
JUNIOR LENDERS AND JUNIOR LIABILITIES

 
4.1
Restriction on Payment

 
The Borrowers shall not and shall procure that no other member of the Group
will, make any Payments of the Junior Liabilities at any time unless that
Payment is permitted under Clause 4.2.
 
4.2
Permitted Payments

 
The Borrowers may:
 
 
(a)
prior to the Senior Discharge Date, make Payments to the Junior Lender in
respect of the Junior Liabilities then due in accordance with the Junior Loan
Agreements only if the Senior Lender has given its prior written consent to that
Payment.

 
 
(b)
on or after the Senior Discharge Date, make Payments to the Junior Lenders in
respect of the Junior Liabilities in accordance with the Junior Loan Agreements.

 
4.3
Amendments and Waivers

 
 
(a)
Subject to paragraph (b) below, the Junior Lenders may amend or waive the terms
of the Junior Loan Agreements in accordance with their terms at any time.

 
 
(b)
Prior to the Senior Discharge Date, the Junior Lenders may not without the
Senior Lender’s prior written consent amend or waive the terms of the Junior
Loan Agreements if the amendment or waiver is, in relation to the original form
of or the contents of the terms and conditions of the Junior Loan Agreements:

 
 
(i)
an increase of the principal amount of the Junior Loans or any of them;

 
 
(ii)
an amendment to, or waiver of, the amount, currency, dates or terms of repayment
or prepayment (mandatory or otherwise) of the Junior Loans;

 
 
(iii)
any other amendment or waiver the effect of which is to make any Borrower liable
to make additional or increased Payments; or

 
 
(iv)
an amendment or waiver:

 
 
(A)
which would result in any Borrower being subject to more onerous obligations
under the representations, undertakings, financial covenants or events of
default; and

 
 
4

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement
 
 
(B)
which has not been made to, or given in respect of, the Senior Loan Agreement.

 
4.4
Security

 
At any time prior to the Senior Discharge Date, the Junior Lenders may not take,
accept or receive from any Borrower or any member of the Group the benefit of
any Security, guarantee, indemnity or other assurance against loss in respect of
the Junior Liabilities.
 
4.5
Restriction on Enforcement

 
Subject to Clause 4.6, no Junior Lender shall be entitled to take any
Enforcement Action in respect of any of the Junior Liabilities prior to the
Senior Discharge Date.
 
4.6
Permitted Enforcement

 
Prior to the Senior Discharge Date, the Junior Lender may take Enforcement
Action available to it in respect of any of the Junior Liabilities only if the
Senior Lender has given its prior written consent.
 
4.7
No Set-Off

 
Prior to the Senior Discharge Date neither the Borrowers nor the Junior Lender
may, without the Senior Lender’s prior written consent, discharge any Junior
Liabilities by way of set-off.
 
5.
CHANGE OF SENIOR LENDER OR JUNIOR LENDER

 
5.1
Transfer by Senior Lender

 
A Senior Lender may assign any of its rights and benefits or transfer by
novation any of its rights, benefits and obligations in respect of any Debt
Documents or the Liabilities if any assignee or transferee has (if not already
party to this Agreement as a Senior Lender) acceded to this Agreement, as a
Senior Lender.
 
5.2
Transfer by Junior Lender

 
A Junior Lender may assign any of its rights and benefits or transfer by
novation any of its rights, benefits and obligations in respect of any Debt
Documents or the Liabilities (i) if any assignee or transferee has (if not
already party to this Agreement as a Junior Lender) acceded to this Agreement,
as a Junior Lender, and (ii) only with the prior written consent of the Senior
Lender.
 
6.
NOTIFICATION OF PRESCRIBED EVENTS

 
If a Junior Default either occurs or ceases to be continuing the Borrowers
and/or the Junior Lender shall, upon becoming aware of that occurrence or
cessation, notify the Senior Lender thereof in writing.
 
7.
APPLICABLE LAW, JURISDICTION

 
The terms and conditions set out in this Agreement shall unless otherwise
specifically provided be governed by and construed in accordance with the laws
of the Federal Republic of Germany and the Junior Lender and the Borrowers
submit to the jurisdiction of the courts in Hannover, Federal Republic of
Germany.
 
Nothing in this Clause shall affect the right of the Senior Lender to serve
process in any manner permitted by law or limit the right of the Lenders to
proceed against the Junior Lender and/or Borrowers or any of them in any other
jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement
 
The Junior Lender agrees that any writ, notice of judgment or other legal
process or document in connection with such proceeding may be served upon
Reederei Hartmann GmbH & Co. KG, at Königstraße 23, 26789 Leer, Germany.
 
8.
INVALIDITY

 
In the event that this Agreement or any provision hereof or any of the documents
or instruments which may from time to time be delivered hereunder or any
provision thereof shall be deemed invalid by present or future law of any nation
or by decision of any court this shall not affect the validity of this
Agreement, such documents and instruments as a whole and in such case the
parties hereto shall execute and deliver such other and further agreements
and/or documents and/or instruments and such things as the Senior Lender in its
reasonable discretion, may deem to be necessary to carry out the original intent
of the parties to this Agreement.
 
9.
NOTICES AND TIME

 
9.1
Addresses

 
Any notice or other communication to be given pursuant hereto shall be by letter
or registered letter or telefax and addressed
 
- if to the Borrower. to


ATL Offshore GmbH & Co. “ISLE OF USEDOM” KG
c/o HARTMANN OFFSHORE GMBH & CO. KG
Neue Straße 24
26789 Leer
Germany
Fax:        +49-491-9995020


- if to the Senior Lender, to:


NORDDEUTSCHE LANDESBANK GIROZENTRALE
Shipping and Aircraft Finance Department
Friedrichswall 10
30159 Hannover
Federal Republic of Germany
Fax:        +49-511-3614785,


- if to the Junior Lender, to


HARTMANN ASIA HOLDING PTE LTD
1 North Bridge Road
High Street Centre #06 - 18/19/20121
Singapore 179094
Fax:        _______________


or to such other address as either party may notify to the other in writing.


9.2
Form of Communicating

 
Communications sent by telefax shall be effective when sent and if sent by
letter shall be effective on receipt.  Any communication by telefax from a party
to the relevant other party/ies shall be confirmed by letter if so requested by
the relevant party and the relevant party may (in its absolute discretion)
refuse to act on any such communication pending receipt of such letter.
 
 
6

--------------------------------------------------------------------------------

 

HSA Loan Intercreditor Agreement

 
9.3
Receipt

 
A notice or other communication received an a day which is not a Banking Day or
after business hours in the place of receipt on a Banking Day shall be deemed to
be served on the next following Banking Day in such place.
 
(remainder of page left blank intentionally)

 
7

--------------------------------------------------------------------------------

 
 
HSA Loan Intercreditor Agreement

In witness whereof this Agreement has been executed by the parties hereto the
day and year first before written.


The Senior Lender:
)
   
)
 
SIGNED by:
)
 
                           and
)
                                            
)
 
for and on behalf of
)
 
NORDDEUTSCHE LANDESBANK
)
 
GIROZENTRALE
)
   /s/                                                            
     
The Junior Lender:
)
   
)
 
SIGNED by:
)
 
                            and
)
 
                                         
)
 
for and on behalf of
)
 
HARTMANN ASIA HOLDING PTE LTD
)
   /s/                                                            
     
The Borrowers:
)
   
)
 
SIGNED by:
)
 
                            and
)
                                          
)
 
for and on behalf of
)
 
ATL OFFSHORE GMBH & CO. “ISLE
)
  OF USEDOM” KG 
)
   /s/                                                            

 
 
8

--------------------------------------------------------------------------------

 
 
HSA Loan Intercreditor Agreement
 
Annex 1
 
List of Vessels

 
9

--------------------------------------------------------------------------------

 
 
HSA Loan Intercreditor Agreement
 
Annex 2
 
Form of Junior Loan Agreements

 
10

--------------------------------------------------------------------------------

 
